Citation Nr: 1720836	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO. 11-03 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from July 1979 to November 1979 and on active duty from June 1986 to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
March 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Phoenix, Arizona.  In that decision, the RO awarded service-connection for hypertension, and assigned an initial 10 percent disability rating, effective February 23, 2001.  The Veteran disagreed with the assigned initial rating, and perfected this appeal.  


FINDING OF FACT

Throughout the entire appeal period, the Veteran's service-connected hypertension has required continuous medication for control; however, her diastolic pressure has not been predominately 110 or more, and her systolic pressure has not been predominately 200 or more.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service-connected hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.104, Diagnostic Code 7101 (2016).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, neither the Veteran nor her representative has raised any issues with the VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, including employment, by comparing his/her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Hypertension is evaluated by VA's rating schedule diagnostic code 7101.  Under Diagnostic Code 7101, a 10 percent rating is assigned if diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or the minimum 10 percent evaluation is assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more. A 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, and a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below. See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Facts and Analysis

The Veteran filed her claim for service connection for hypertension on February 23, 2001.  For the entire appeal period, the Veteran's service-connected hypertension has been assigned a 10 percent rating under Diagnostic Code 7101, 38 C.F.R. § 4.104.  The Veteran contends that she is entitled to a higher rating.

Pertinent evidence of record includes the Veteran's VA treatment records, private treatment records, service treatment records (STRs) and VA examinations in April 2001, March 2005, May 2009, and June 2016, as well as her lay statements.

The evidence of record notes that the Veteran requires continuous use of antihypertensive medication and also contains numerous blood pressure readings from 2001 to 2016.  During this timeframe, the Veteran's diastolic pressure was not predominantly 110 or more and her systolic pressure was not predominantly 200 or more.  Specifically and as noted in the Veteran's Appellate Brief, an April 2001 VA examination reported three blood pressure readings all with a systolic pressure of 160 and a diastolic pressure of 90.  Tucson VA treatment records dated July 2002 show a systolic pressure of 139 and a diastolic pressure of 78.  Records from August 2003 report systolic pressure at 135 and diastolic pressure at 80.  A VA examination in March 2005 reported a systolic pressure of 140 and a diastolic pressure of 90.  See the May 2017 Appellant's Brief, at 2, and corresponding VA treatment notes.

Private treatment records from 2003 through 2005 show that the Veteran's systolic pressure ranged between 180 and 122, while her diastolic pressure ranged between 98 and 78.  See the records from Dr. L.F., dated from 2003 to 2005.  

At the Veteran's VA examination in May 2009, blood pressure readings were 118/72, 120/70 and 122/70. See the May 2017 Appellant's Brief, at 2, and the May 2009 VA examiner's report.

Additional VA treatment reports of record show that from 2010 through 2015 the Veteran's diastolic pressure continued to be less than 110 and her systolic, less than 200. See CAPRI clinical documents received August 2016.

Finally, in May/June 2016, the Veteran underwent another VA examination.  Her blood pressure readings were 144/74, 130/70, and 130/70.  Her average was 134/74. The examiner noted that the Veteran's treatment plan includes taking continuous medication for hypertension and that there were no other pertinent physical findings, complication, conditions, signs, or symptoms related to the Veteran's hypertension diagnosis.

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 10 percent at any point during the appeal.  In this regard, throughout the course of the appeal (which extends from the date of the Veteran's claim on February 23, 2001), the Veteran's hypertension has not more nearly approximated diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more as contemplated by the 20 percent rating under Diagnostic Code 7101.  Accordingly, the criteria for a rating in excess of 10 percent under Diagnostic Code 7101 are not met. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of her hypertension.  The Board acknowledges that, in advancing this appeal, the Veteran believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report her observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the treatment records and VA examinations offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for hypertension.  The medical evidence of record also largely contemplates her description of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Veteran also asserts that she should be afforded a higher rating due to her continuous use of antihypertensive medication.  However, the rating criteria for a 10 percent disability rating already contemplate use of continuous medication for control of hypertension.  Therefore The Veteran's hypertension does not warrant a rating in excess of 10 percent due to her continuous use of medication. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Based on the above, a rating higher than 10 percent for hypertension is not warranted.  There is no benefit of the doubt to be resolved.


ORDER

An initial rating in excess of 10 percent for service-connected hypertension is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


